Citation Nr: 0515690	
Decision Date: 06/10/05    Archive Date: 06/21/05

DOCKET NO.  03-12 124A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for right ear hearing 
loss.  

3.  Entitlement to an increased (compensable) evaluation for 
left ear hearing loss.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active duty from December 1965 to December 
1967.  He had a tour of duty in the Republic of Vietnam from 
June 1966 to May 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of May 2002 and August 2003 rating 
decisions of two different Department of Veterans' Affairs 
(VA), Regional Offices (RO's).  The May 2002 decision of the 
St. Louis, Missouri, RO denied claims of service connection 
for PTSD and for a compensable evaluation for service-
connected left ear hearing loss.  The claims file was 
transferred to the jurisdiction of the Phoenix, Arizona, RO 
in December 2002, following the veteran's change of 
residence, and the veteran initiated an appeal of an August 
2003 decision of the Phoenix, Arizona, RO, which denied a 
claim of service connection for right ear hearing loss.  

The veteran's sworn testimony was obtained at a video 
conference hearing conducted by the undersigned Acting 
Veterans Law Judge in February 2005 (Board Video hearing).  A 
transcript of this hearing is on file.  At that time, the 
veteran withdrew a claim for an initial evaluation in excess 
of 10 percent for service-connected tinnitus.  

The claims of service connection for right ear hearing loss 
and entitlement to a compensable evaluation for service-
connected left ear hearing loss are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), located in Washington, 
D.C.  




FINDINGS OF FACT

1.  The veteran had combat during his active service in the 
Republic of Vietnam during the Vietnam Era.  

2.  PTSD is a result of the veteran's combat experiences in 
the Republic of Vietnam.  


CONCLUSION OF LAW

The criteria for service connection for PTSD are met.  
38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.304(f) (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Advise and Assist the Claimant

Generally, prior to proceeding with an examination of the 
merits of a claim on appeal, the Board would first determine 
whether the veteran has been apprised of the law and 
regulations applicable to the claims adjudicated on the 
merits herein, the evidence that would be necessary to 
substantiate each claim on appeal so adjudicated, and whether 
each claim adjudicated on the merits herein has been fully 
developed in accordance with the VCAA and other applicable 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 
2002).  

In the instant case on appeal, a PTSD duty to assist letter 
was issued in September 2001, prior to the May 2002 denial of 
the claim, and the claim is granted herein.  Accordingly, 
discussion of VCAA compliance is unnecessary-regardless of 
any VCAA compliance, no prejudice to the appellant results in 
the Board's favorable grant of service-connection for PTSD.  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Pelegrini v. Principi, 17 Vet. App. 412 (2004); Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  

The Merits of the Claim

The veteran asserts that he is currently diagnosed with PTSD 
as a result of several incidents during his tour of duty in 
the Republic of Vietnam from June 1966 to May 1967.  Having 
carefully considered the veteran's claim in light of the 
record and the applicable law, the Board is of the opinion 
that the preponderance of the evidence supports the grant of 
the claim of service connection for PTSD.  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2004).  The regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  With regard to 
PTSD, a grant of service connection requires (1) medical 
evidence establishing a diagnosis of the condition; (2) 
credible supporting evidence that the claimed inservice 
stressor occurred; and, (3) a link established by medical 
evidence, between current symptoms and an inservice stressor.  
38 C.F.R. § 3.304(f).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f)(1) (2004).  

VA's General Counsel has held that the determination of 
whether a veteran "engaged in combat with the enemy" depends 
on multiple factors, including the requirement that the 
veteran participated in events constituting an actual fight 
or encounter with a military foe or hostile unit or 
instrumentality. The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of section 1154(b) must be resolved on a case by 
case basis. VAOPGCPREC 12-99.  The General Counsel's opinion 
is binding on the Board.  38 U.S.C.A. § 7104(c); 38 C.F.R. § 
14.507.  

As an initial matter, the Board finds that the veteran is a 
veteran of combat within 38 U.S.C.A. § 1154(b) and 38 C.F.R. 
§ 3.304(f)(1).  The veteran's discharge document and service 
personnel records show that he had a one year tour of duty in 
the Republic of Vietnam from June 1966 to May 1967, where he 
participated in one campaign or battle.  The veteran's 
military specialty was marine engineer, and the veteran 
testified at his Board Video hearing in February 2005 that 
his responsibilities as a marine engineer included combat 
with enemy forces as a member of a waterborne convoy attached 
to the 1098 Transportation Company.  Given the above, the 
Board finds that the appellant is a combat veteran.  

The Board also finds that several, but not all, of the 
veteran's claimed PTSD stressors are related to his 
demonstrated combat, that there is an absence of clear and 
convincing evidence to the contrary, and that these claimed 
combat-related stressors are consistent with the 
circumstances, conditions, or hardships of the veteran's 
service.  See 38 C.F.R. § 3.304(f)(1) (2004).  

The veteran's describes several combat situation while on 
waterborne convoy duty in enemy territory, including gun 
battles where he witnessed and participated in the deaths of 
civilians and soldiers.  These statements are accepted as 
consistent with the circumstances, conditions, or hardships 
of the veteran's active duty in the Republic of Vietnam as a 
marine engineer on waterborne convoy patrol from June 1966 to 
May 1967.  Accordingly, the Board finds that the veteran's 
lay testimony establishes the occurrence of the claimed in-
service stressors regarding the killing of civilians and 
enemy solders while on waterborne convoy patrol.  See 38 
C.F.R. § 3.304(f)(1) (2004).  

However, not all of the veteran's claimed stressors, as 
outlined in statements of September 1991 and October 1991, 
are combat related and/or wholly accurate.  e.g., Several 
statements regard non-combat situations of general stress and 
emotional difficulty, such as loosing his glasses while on 
duty and receiving a 'dear John' letter from his spouse.  
Additionally; records received at the VA demonstrate that 
Sgt. Roger Dale Ledbetter was killed in action in Vietnam in 
early January 1968-a date when the veteran is shown to have 
already returned to civilian life in the United States 
following his May 1967 return from his tour of duty in 
Vietnam, and separation from service in early December 1967.  
(A July 2002 statement of the veteran's representative 
appears to assume that the veteran witnessed the death of 
Sgt. Ledbetter as one of several PTSD stressors, while 
statements of the veteran merely suggest this).  

The Board is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a 
preponderance of the evidence is against a claim, in which 
case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Where there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the claimant will be given the 
benefit of the doubt.  38 U.S.C.A. § 5107(b).  

The evidence demonstrates that all three prongs of the three 
required elements to substantiate a grant of service 
connection for PTSD are met in this case: the veteran has 
been diagnosed as having PTSD since February 2001 (on private 
examination) and April 2001 (on VA mental health evaluation), 
and the diagnosis of PTSD was linked to the circumstances of 
the veteran's military service at a March 2002 VA PTSD 
examination.  38 C.F.R. §§ 3.304(f); 4.125(a) (2004).  

In light of a diagnosis of PTSD, the veteran's combat status, 
credible supporting evidence that at least a few of the 
veteran's claimed in-service stressor actually occurred, and 
medical evidence linking the veteran's PTSD to the stressor, 
his claim of service connection for PTSD is granted.  See 38 
C.F.R. § 3.304(f) (2004).  


ORDER

Entitlement to service connection for PTSD is granted.  


REMAND

The RO denied entitlement to service connection for right ear 
hearing loss in an August 2003 rating decision.  The veteran 
expressed timely disagreement with the denial of his claim in 
March 2004.  A statement of the case (SOC) in response to the 
veteran's notice of disagreement (NOD) is not on file.  When 
there has been an initial RO adjudication of a claim and a 
notice of disagreement as to its denial, the claimant is 
entitled to the issuance of a SOC, and the RO's failure to 
issue a statement of the case is a procedural defect 
requiring remand.  Manlincon v. West, 12 Vet. App. 238 
(1999); Godfrey v. Brown, 7 Vet. App. 398 (1995).  The claim 
of service connection for right ear hearing loss is remanded 
so that a SOC may be issued to the veteran.  

As to the claim of entitlement to a compensable evaluation 
for service-connected left ear hearing loss, the March 2002 
VA audiologic examination is inadequate for any equitable 
evaluation of the claim.  While the VA examiner properly 
considered 38 C.F.R. § 4.85, the March 2002 VA audiologic 
examination report is silent as to any consideration of 
exceptional patterns of hearing impairment under 38 C.F.R. 
§ 4.86(a)-a provision which appears to apply to the 
veteran's left ear hearing loss.  

The Board also notes that the applicable disability 
percentage evaluation assigned to the veteran's service-
connected left ear, under Table VII and 38 C.F.R. § 4.85(f), 
will very depending on whether or not the right ear is 
service-connected.  Accordingly, an attempts should be made 
to adjudicate these claims together, should the veteran 
complete a timely appeal of the service connection claim for 
right ear hearing loss.  

Another aspect of the March 2002 VA audiologic examination 
report is faulty as well: The examiner incorrectly states 
that the veteran's service medical records show normal 
hearing for VA purposes on audiologic testing at separation 
from service in October 1967.  The statement is both 
factually inaccurate and contrary to VA law.  A showing of 
hearing loss disability in service is not dispositive in a 
claim for service connection; rather, service connection for 
a hearing loss may be granted if a veteran has a current 
hearing loss disability, as defined by 38 C.F.R. § 3.385, and 
there is a medically sound basis for attributing the current 
hearing loss to such service.  See Hensley v. Brown, 5 Vet. 
App. 155, 157-8 (1993) (38 C.F.R. § 3.385 does not preclude 
service connection for a current hearing disability where 
hearing was within normal limits on audiometric testing at 
the time of separation from service).  

The Hensley Court specifically held that some degree of 
hearing loss is present when the auditory threshold at any of 
the frequencies is greater than 20 decibels.  See Hensley, 5 
Vet. App. at 157-8.  The veteran's service medical records at 
discharge show pure tone air conduction thresholds at 20 
decibels or above for both the right and left ear at 2000, 
3000 and 4000 Hz.  That is, as a matter of fact, the 
veteran's hearing at separation was not normal for VA 
purposes, as inaccurately stated on VA examination in March 
2002.  As noted above, even if the veteran's hearing acuity 
had been normal for VA purposes at separation from service, 
such a showing would not preclude a grant of service 
connection for right ear hearing loss under VA laws and 
regulations.  

Accordingly, the case must be returned to the RO for the 
following:  

1.  The RO must issue a SOC containing 
all applicable laws and regulations as to 
the issue of entitlement to service 
connection for right ear hearing loss, 
with instructions on his need to submit a 
timely substantive appeal, and with 
notice that the service-connection of his 
right ear will materially affect the 
evaluation of his already service-
connected left ear.  The SOC should 
include reference to 38 C.F.R. § 3.385, 
4.85(f), 4.86(a), Table VII, and Hensley 
v. Brown, 5 Vet. App. 155, 157-8 (1993).  

2.  Upon the completion of the above, the 
veteran should be scheduled for a VA 
audiologic examination to determine the 
severity of service-connected left ear 
hearing loss, as defined by both 38 
C.F.R. § 4.85 and 38 C.F.R. § 4.86(a), 
the later of which regards exceptional 
patterns of hearing impairment.  All 
indicated tests and studies should be 
performed.  Definitive findings should be 
entered, to include a statement as to the 
application of 38 C.F.R. § 4.86(a). 

A rationale for all conclusions reached 
should be provided, with reference to the 
veteran's documented clinical history.  

3.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed, to include a review of the 
requested examination report and required 
medical opinion to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand, and 
if they are not, to implement corrective 
procedures.  

4.  After undertaking any development 
deemed essential in addition to that 
specified above, to include a VA 
audiologic examination which include an 
evaluation of the veteran's right ear 
hearing loss, should a timely substantive 
appeal be received, the VBA AMC should 
readjudicate the claim of entitlement to 
an increased (compensable) evaluation for 
service-connected left ear hearing loss, 
with reference to 38 C.F.R. §§ 4.85 and 
4.86(a).  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a SSOC 
and/or SOC as to any issue for which a timely substantive 
appeal has been received.  The SSOC/SOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations pertinent to the claim currently on appeal.  A 
reasonable period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The RO and 
the veteran are advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the appellate courts.  It has been held that 
compliance by the Board or the RO is neither optional nor 
discretionary.  Where the remand orders of the Board or the 
Courts are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).

The veteran is advised that it is his responsibility to 
report for the examinations and to cooperate in the 
development of the claim.  The consequences for failure to 
report for a VA examination without good cause may include 
denial of his claim(s).  38 C.F.R. §§ 3.158, 3.655 (2004).  
Should the veteran not report for an examination, 
documentation should demonstrate that notice scheduling the 
examinations was sent to the last known address, with 
indication as to whether any notice was returned as 
undeliverable.  By this REMAND, the Board intimates no 
opinion as to the ultimate outcome of this case.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (codified at 38 U.S.C. §§ 
5109B, 7112).  



	                     
______________________________________________
	Vito A. Clementi
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


